                         Case 21-14729-PDR         Doc 23     Filed 06/08/21     Page 1 of 2




         ORDERED in the Southern District of Florida on June 8, 2021.



                                                               Peter D. Russin, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION
                                          www.flsb.uscourts.gov
         In re:
                                                                                                Chapter 13
                                                                             Case No.: 0:21-bk-14729-PDR
         PEARL ROGERS WISCHER,

               Debtor(s).
         __________________________/


                        ORDER DENYING DEBTOR’S EXPEDITED MOTION TO
                  EXTEND THE AUTOMATIC STAY PURSUANT TO § 362 (C)(4)(B) [D.E. 11]


                   THIS MATTER came before the Court for hearing on June 1, 2021 at 1:00 p.m., upon

         the Debtor’s Expedited Motion to Extend the Automatic Stay Pursuant to § 362 (C)(4)(B) [D.E.

         11] (the “Motion”) and the Objection To Debtor’s Expedited Motion To Extend The Automatic

         Stay filed by SN Servicing Corporation, As Servicer For U.S. Bank Trust, N.A. As Trustee of

         The Lodge Series III Trust (the “Objection”) [D.E. 22]. The Court having reviewed the Motion

         and the Objection and for the reasons stated on the record, it is

                   ORDERED, as follows:

                   1.    The Motion is DENIED.
                Case 21-14729-PDR        Doc 23       Filed 06/08/21   Page 2 of 2

                                                                    Case No.: 0:21-bk-14729-PDR

       2.       The automatic stay, arising by reason of 11 U.S.C. Section 362 of the Bankruptcy

Code, upon the filing of the instant case shall not continued and the automatic stay shall

terminate on June 13, 2021, thirty (30) days from the date of filing of the instant case pursuant to

11 U.S.C Section 362(c)(3)(A).

       3.       The Court shall retain jurisdiction over this matter to consider and enter such

further relief necessary to enforce the terms and conditions of this Order.

                                                    ###

Submitted by:

Melbalynn Fisher, Esq.
Florida Bar No. 107698
mfisher@ghidottiberger.com
GHIDOTTI │ BERGER, LLP
1031 North Miami Beach Blvd.
North Miami Beach, FL 33162
Telephone: (305) 501.2808
Facsimile: (954) 780.5578

Melbalynn Fisher shall serve a conformed copy of this order upon all interested parties and file a
Certificate of Service within three (3) days from the date of this Order.




                                                -2-
